DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 16) in the reply filed on July 16, 2020 is acknowledged. Claims 17 – 24 are withdrawn.

Claim Objections
Claim 12 is objected to because of the following informalities:  
A comma immediately following a semi-colon is a punctuation error:
“…a base film disposed on the display panel;,”  
Appropriate correction is required.

Specification
The use of the term Invar, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name Invar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, an alloy comprising nickel and iron and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 8, 9, & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0102324 A1), as evidenced by Learn Civil Engineering (“Mechanics of Materials-Tension and Compression”).
With regard to claim 1, Lee et al. teach a display panel including a flexible substrate, and a barrier layer (20) (Applicant’s “base film”) disposed on the substrate (paragraphs [0007], [0027], & Fig. 1). The barrier layer comprising alternating metal layers (21) and alternating organic layers (22). Each organic layer (22) may be stacked layers of polymer material (paragraph [0046]) & Fig. 2).

    PNG
    media_image1.png
    470
    678
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    393
    354
    media_image2.png
    Greyscale

With regard to claims 2 – 4, Lee et al. teach the stack organic layers include at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 8, Lee et al. teach the metal layer includes at least one of titanium, copper (paragraph [0046]).
With regard to claim 9, Lee et al. teach the metal layer has a thickness of about 0.01 µm to about 10 µm (paragraph [0047]), which is less than 30 µm.
With regard to claim 11, Lee et al. the display panel is bendable under bending and torsion stress (paragraph [0015] & [0063]). By definition, bending force is a combination of compression force of the inner surface and tensile force of the outer surface, as evidenced by Learn Civil Engineering. Therefore, the display panel taught by Lee et al. is inherently bendable in a direction which applies a compressive force to the display panel and in a direction which applies a tensile force to the display panel.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 – 7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., as applied to claim 3 above, and further in view of Park et al. (US 2011/0062444 A1).
Lee et al. fail to teach the thicknesses of the organic layers.
Park et al. teach a flexible display device comprising a multilayered flexible substrate (moisture barrier) (140) for a flexible display comprising at least two polymer layers: a first flexible layer and a second flexible layer (paragraphs [0029] – [0031]). The multilayered flexible substrate prevents moisture or oxygen into the display, resulting in an improved lighted of the flexible display device (paragraph [0032]).
With regard to claim 5, Park et al. teach the first flexible layer has a thickness of a few microns (paragraph [0029]). First flexible layer is formed of a thickness of about 3 – 4 µm (paragraph [0044]), which overlaps with Applicant’s claimed range of about 4 µm to about 10 µm.
With regard to claim 6, Park et al. teach a second flexible layer has a thickness of a few tens of micrometers (paragraph [0031]). The term “few” is defined as a plurality. Therefore, the Examiner interprets this disclosure as the second flexible layer has a 
With regard to claim 7, Park et al. teach the second flexible layer has a thickness greater than the first flexible layer for reinforcing the strength of the first layer. Park et al. teach ratio of 4:20 as described above for claims 5 – 6 is reduced to 1:5, which is overlaps with Applicant’s claimed range of 1:1 to about 1.5.
Therefore, based on the teachings of Park et al., it would have been obvious to one ordinary skill in the art prior to the effective filing date to form the stack of polymer layers in the moisture barrier taught by Lee et al. such that the thicknesses are in the range of a few micrometers to a few tens of micrometers in order to provide reinforcing strength to adjacent layers and provide sufficient moisture and oxygen barrier properties to the display for extending the lifetime of the flexible display unit. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Furthermore, with regard to claim 10, Lee et al. fail to explicitly teach the ratio of a thickness of the metal layer to a total thickness of the first polymer layer.
However, when considering the thickness of the metal layer taught by Lee et al., it follows that when considering the references of Lee et al. and Park et al. in combination (as discussed above), the thickness ratio of a thickness of the metal layer to a total thickness of the one organic layer stack (Applicant’s “first polymer layer”) is a ratio of about 10 µm to 24 µm, which is 1:2.5 and less than a ratio of 1:3.

Claims 12 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0102324 A1), in view of Lee et al. (KR 10 20140140931 A1).
With regard to claim 12, Lee et al. teach a display panel including a flexible substrate, and a barrier layer (20) (Applicant’s “base film”) disposed on the substrate (paragraphs [0007], [0027], & Fig. 1). The barrier layer comprising alternating metal layers (21) and alternating organic layers (22) (Applicant’s “first polymer layer” and “second polymer layer”). Each organic layer (22) may be stacked layers of polymer material (Applicant’s first or second “film layer” and respective “polymer layer” of the adhesive layer) (paragraph [0046]) & Fig. 2).
Lee et al. fail to teach an adhesive layer between the metal layer and the first film layer or the second film layer, such that the adhesive layer includes a polymer layer and an adhesive material layer disposed on both of opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer (20), polyimide base layer (30) (Applicant’s “polymer layer”), second adhesive layer (40), and organic protector layer (40), in this order (pgs. 10 & 16). A cover lay film of this configuration improves the reliability of the layer when flexed (pgs. 2 & 5), such as flexibility without peeling (splitting) of the layers (pg. 15).

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
With regard to claim 13, Lee et al. (‘0931) teach the adhesive layers may be composed of polyimide resin (P63 - 65, 69, 72).
With regard to claim 14, as discussed above, Lee et al. (‘324) teach a stack of organic layers between each metal layer. The stack organic layers include at least one of polyethylene terephthalate and polyimide (paragraph [0046]).
With regard to claim 15, Lee et al. (‘0931) teach the first adhesive layer preferably has a thickness of 1 - 10 µm, the second adhesive layer preferably has a thickness of 5 – 40 µm, and polyimide base layer preferably has a thickness of 5 – 25 µm (P22-23). The minimum adhesive thickness is less than the largest polyimide base layer thickness. Therefore, the ranges taught by Lee et al. overlaps with Applicant’s claimed relative thickness.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 16, Lee et al. (‘0931) teach the preferred thickness, as discussed above for claim 15. 
However, Lee et al. (‘0931) teach the thicknesses of the adhesive and polyimide base layers are not limited (P69, 71). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.IV.A.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 8 – 9, & 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 5, & 12 of copending Application No. 16/227,231 (herein “’231”)(reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because 
With regard to claim 1, ‘231 claims a display device, comprising:
A display panel including a substrate; 
And a base film position on one surface of the display panel, 
Wherein the base film includes a first layer and a second layer, and a metal layer position between the first layer and the second layer.
With regard to claim 2, ‘231 claims the first polymer layer and the second polymer layer include a polyimide material, respectively (claim 2).
With regard to claim 8, ‘231 claims the metal layer includes at least one of Invar, stainless steel, titanium, a nickel alloy, a copper alloy, an amorphous metal, and a composite metal (claim 3).
With regard to claim 9, ‘231 claims a thickness of the metal layer is 20 µm to about 30 µm, which is within Applicant’s claimed range of 30 µm or less (claim 5).
With regard to claim 11, the display device comprising the display panel is bendable in a direction which applies a compressive force to the display panel and in a direction which applies a tensile force to the display panel (claim 12).
16/227,231 fails to claim each of the first layer and the second layer contain multiple layers (claims 1 & 3).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 12 & 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, & 16 of copending Application No. 16/227,231 (herein “’231”), in view of Lee et al. (KR 10 20140140931 A1). 
With regard to claim 12, ‘231 claims a display device comprising:
A display panel including a flexible substrate,
A base film disposed on the display panel;
Wherein the base film includes:
A first film layer and a second film layer overlapping each other,
A metal layer disposed between the first film layer and the second film layer,
At least one adhesive layer disposed between the first film layer and the metal layer or between the second film and the metal layer (claims 1, 12, & 16).
16/227,231 fails to claim the adhesive layer includes a polymer layer, and an adhesive material layer which is disposed on both or opposing surfaces of the polymer layer.
Lee et al. (‘0931) teach a low elastic coverlay film for a flexible printed circuit board (pg. 2). The coverlay (100) comprises a thin metal layer (10), first adhesive layer 

    PNG
    media_image3.png
    229
    509
    media_image3.png
    Greyscale

Therefore, based on the teachings of Lee et al. (‘0931), it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a double-sided adhesive between the metal and organic layers taught by Lee et al. (‘324) because the dual sided adhesive layer taught by Lee et al. (‘0931) prevents peeling (splitting) of the layers when the laminate is flexed.
With respect to claim 14, ‘231 claims the first polymer layer and the second polymer layer include a polyimide, polyphenylene sulfide, polyethylene napthalate, and polyaryletherketone (claim 2).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781